Citation Nr: 1540767	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-31 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating in excess of 20 percent for radiculopathy of the right upper extremity.

3.  Entitlement to an increased disability rating in excess of 20 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from November 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities prevent her from securing and following a substantially gainful occupation.

2.   Throughout the increased rating period, radiculopathy of the right upper extremity has been manifested by decreased sensation and strength of the right upper extremity which approximates mild incomplete paralysis of the upper radicular group.  

3.  Throughout the increased rating period, radiculopathy of the left upper extremity has been manifested by decreased reflexes of the left upper extremity, which approximates mild incomplete paralysis of the upper radicular group.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8510 (2014).

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A November 2012 letter advised the Veteran of the evidence required to substantiate a claim for an increased rating.  The November 2012 letter included notice regarding effective dates and disability ratings.  The November 2012 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for upper extremity radiculopathy in December 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the favorable disposition of the claim of service connection for a TDIU, the Board need not discuss VA's compliance with the VCAA. 

TDIU

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

Service connection is currently in effect for a scar of the right forehead, rated as 30 percent disabling, specific phobia, situational type, rated as 30 percent disabling; migraine headaches, rated as 30 percent disabling; lumbar spine strain, rated as 20 percent disabling; chronic cervical strain with degenerative joint disease, rated as 20 percent disabling; radiculopathy of the right upper extremity, rated as 20 percent disabling; radiculopathy of the left upper extremity, rated as 20 percent disabling; and a scar of the right buttock rated as 10 percent disabling.  The percentage criteria of § 4.16(a) have been met since June 15, 2004.  

A TDIU claim was received in November 2009.  In a VA Form 21-8940 received in March 2015, the Veteran reported that she had one year of college and that she had last worked fulltime at the U.S. Postal Service in February 2009.  A report of a December 2009 VA examination reflects that the Veteran reported that she last worked in February 2009.  She reported that her retirement was due to cervical and lumbar problems.  In a January 2011 addendum opinion, the examiner opined that the Veteran could try sedentary employment due to her physical and mental disabilities.  In an April 2011 addendum opinion, the examiner opined that the Veteran should be given a trial for sedentary work according to her physical and mental abilities.  

Social Security Administration records reflect that the Veteran alleged disability due to degenerative joint disease, spondylosis, fibromyalgia, agoraphobia, panic disorder and tendonitis of the chest cavity.  The Social Security Administration determined that the Veteran is disabled due to affective disorders and does not have the capacity to sustain attention to tasks without continuous supervision, to perform activities within a schedule and to maintain regular attendance and be punctual. 

A June 2009 VA examination for headaches reflects that the Veteran reported that she was previously employed at the post office and retired in February 2009.  The Veteran reported that her retirement was due to medical issues with neck and low back pain.  The examiner opined that the Veteran's headaches did not impact her usual occupation, as she was not employed.

In November 2010, the Veteran had a VA general medical examination.  The examination noted the Veteran's report of retirement in February 2009 due to neck and back problems.  The examiner opined that the Veteran has difficulty using her hands for fine motor coordination and strength tasks.  The examiner indicated that there was no atrophy.  It was noted that her mental status and gait were normal.  The examiner opined that the Veteran would have difficulty using her hands for fine motor sensation and strength but is otherwise able to do sedentary work activities.  The examiner stated that the Veteran's musculoskeletal disabilities were better addressed by other physicians.  

In January 2011, the Veteran had a VA examination for mental disorders.  The examiner noted that an examination report from November 2010 stated that the Veteran had been a postal worker but had been unemployed for 1-2 years because of neck and back pain.  The examiner noted that the Veteran did have problems with angry outbursts and irritability at that job and had 2-4 panic attacks a week.  The examiner opined that the Veteran's employability would be limited due to her service-connected condition of panic disorder with agoraphobia.  The examiner opined that the Veteran may be able to work in a loosely supervised situation with little interaction with the public.  

In November 2012, a private physician, Dr. T.A., noted that an MRI completed in September 2012 documented injuries to both shoulders that were sustained while working for the post office.  The physician indicated that the Veteran was to remain on no work status awaiting the results of a functional capacity evaluation.  Dr. T.A. noted that medical disability retirement was recommended due to repetitive use injury of both shoulders and neck.  

In March 2015, Dr. T.A. opined that the Veteran is medically permanently unable to sustain any meaningful work due to bilateral shoulder derangement and bone and cartilage disease of the cervical spine.  

In a statement dated in August 2015, the Veteran alleged that radiculopathy of the upper extremities prevents her from performing a substantially gainful occupation.  

The Board concludes that entitlement to a TDIU is warranted in this case.  The Veteran's claim for TDIU was received in November 2009.  The schedular criteria for TDIU have been met from that date.  The medical opinions of record establish that the Veteran is unable to perform her occupation as a postal worker due to her service-connected lumbar spine cervical and lumbar spine disabilities because she could not perform the physical demands of that job.   There are differing opinions as to whether the Veteran is able to perform a sedentary occupation.   Although some VA examiners have opined that the Veteran could perform sedentary work, a VA psychologist opined that the Veteran's ability to work is limited by service-connected panic disorder with agoraphobia.  In this regard, the January 2011 examination noted that angry outbursts and irritability limit the Veteran's employability to loosely supervised work with little interaction with the public.  In addition, Social Security records reflect a finding that the Veteran's agoraphobia limits her ability to perform regular activities within a schedule and maintain regular attendance.  After consideration of all of the medical and lay evidence regarding the Veteran's employability, the Board finds that the Veteran's service-connected disabilities combine to preclude her from performing the physical and mental acts required by employment.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Radiculopathy of the Right and Left Upper Extremities

An August 2013 rating decision granted service connection for radiculopathy of the right and left upper extremities.  Separate 20 percent ratings were assigned for each upper extremity from September 19, 2012.  The Veteran submitted initially submitted a TDIU claim in November 2009.  She submitted a second TDIU claim in March 2015.  In an August 2015 statement, the Veteran asserted that she was unable to work due to radiculopathy of the upper extremities.  The RO construed the Veteran's pending  TDIU claim as a claim for an increased rating for radiculopathy of the upper extremities. 
  
Neuralgia, neuritis and paralysis of the upper radicular group are rated according to Diagnostic Codes 8510, 8610 and 8710.  In this case, radiculopathy of the right and left upper extremities is rated according to Diagnostic Code 8710, pertaining to neuralgia of the upper radicular group (fifth and sixth cervicals).  

Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling for both the major and minor side.  Moderate incomplete paralysis if rated as 40 percent disabling on the major side and 30 percent disabling on the minor side.  A 50 percent rating is warranted for severe incomplete paralysis of the radicular group of the major extremity, and a 40 percent rating is warranted for severe incomplete paralysis affecting the minor extremity.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected, warrants a 70 percent rating for the major side and a 60 percent rating for the minor side.  38 C.F.R. § 4.124a, DC 8510 (2014).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.   38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

A VA examination dated in December 2012 noted decreased elbow flexion, wrist extension, finger flexion and finger abduction of the right side.  The Veteran had hypoactive reflexes of the right and left biceps, triceps and brachioradialis.   Sensory examinations of the shoulder area, inner and outer forearm and hand and fingers were decreased on the right side and normal on the left side.  The examiner indicated that the signs and symptoms of radiculopathy included weakness in fingers three and four.  The examiner opined that the Veteran has mild radiculopathy of the right and left C5/C6 nerve roots (upper radicular group).  The examiner indicated that the middle radicular group and lower radicular group were not affected.  

Based upon the foregoing, during the increased rating period, the Veteran's radiculopathy has been manifested by decreased strength of the elbow and fingers on the right side, reduced reflexes on both the right and left side and decreased sensation of the right side.  The December 2012 VA examiner opined that the Veteran's radiculopathy of the upper extremities is mild.  There have been no findings of moderate incomplete paralysis of the upper radicular group of either extremity.  Accordingly, as moderate incomplete paralysis of the right and left upper radicular groups is not shown, the Board finds that higher ratings are not warranted.  The preponderance of the evidence is against the claims; thus, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's upper extremity radiculopathy.  A comparison between the level of severity and symptomatology with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board has awarded a TDIU throughout the rating period, which renders referral for an extraschedular rating moot.  Accordingly, the Board finds consideration of an extraschedular rating unwarranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for radiculopathy of the right upper extremity is denied.

A disability rating in excess of 20 percent for radiculopathy of the left upper extremity is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


